DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/21/2022 has been entered. Claims 1-20 remain pending in the application. Claims 1, 9, and 10 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 07/21/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) in view of Groth (US20080194940), Swoboda (US20130109998), and Purdy (US20100324397).
	Regarding claim 1, Anand teaches a method of determining a quality of drug dispersion of a medicament in cerebrospinal fluid ([0090], [0137], wherein “real-time inline pressure sensing for estimating drug delivery efficiency” comprises determining a quality of drug dispersion), the method comprising:
positioning a distal end of a catheter at a location in a flow of cerebrospinal fluid of a patient (Figs. 20A-20B, [0139]), the catheter including an infusion port (122M) (Fig. 20A, [0139]) and at least one temperature sensor (108) positioned at a fixed distance from the infusion port (Figs. 20D-20E, [0137], [0139], wherein sensors 108P, 108M, 108D may be mounted adjacent or in proximity to each of the fluid ports);
infusing a bolus of drug ([0154]) through the infusion port (122M and/or 122D) (Fig. 20A, [0148] “a drug is simultaneously infused into the patient through a middle port 122M of the catheter”, [0154] the drug can suitably use any infusion/fluid port) into the flow of cerebrospinal fluid to cause the drug to mix with the cerebrospinal fluid ([0154]);
monitoring a temperature sensed by the at least one temperature sensor (108) ([0090], [0092], [0137]).
	However, Anand fails to teach infusing a bolus prior to delivering medicament at the location in the flow of cerebrospinal fluid; and determining an expected quality of anticipated drug dispersion to determine whether the location is a suitable location for a subsequent delivery of medicament.
In an analogous determination of an optimal location for drug delivery field of endeavor, Groth teaches such a feature. Groth teaches an objective assessment of potential drug injection points by a single injection of a contrast agent ([0013], [0030], [0042], wherein the contrast agent comprises a bolus delivered prior to medicament). Groth further teaches multiple injections are possible at different locations as well, resulting in obtaining additional information from unknown locations or branches ([0045]). Groth teaches determining percentages of injected drug material delivered to a target for each potential injection point and using the determined percentages to select an optimal injection point ([0014]). For clarity, no drug is injected, rather “percentage of injected drug material delivered to the target” refers to an anticipated percentage of injected of drugs that would be delivered to the target based on the injection of the contrast agent ([0013], wherein objective assessment of potential drug injection points is possible with just a single injection of a contrast agent). Groth teaches determining flow rate to determine the percent of drug that would be delivered to the target ([0010], [0016], [0034]). Groth teaches measuring volume flow rates of segments of a vessel and using that to calculate drug delivery efficiency ([0034], [0038], [0040]). Groth teaches the optimal location (L) of targeted drug delivery is selected by identifying the location with the highest calculated drug delivery efficiency ([0040], wherein calculating efficiency of targeted drug delivery comprises determining an expected quality of anticipated drug dispersion). Thus, Groth teaches infusing a bolus (contrast agent) prior to medicament delivery and determining an expected quality of an anticipated drug dispersion (drug delivery efficiency using flow rate) to determine whether the location is a suitable (optimal) location for a subsequent delivery of medicament.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to infuse the bolus prior to drug delivery and to determine drug delivery efficiency to determine whether a potential injection point was an optimal injection point as taught by Groth ([0013-0014], [0040]). Since Anand recognizes targeted drug delivery is challenging and optimal drug distribution is difficult due to cerebrospinal (CSF) flow within the patient ([0004-0005]), it would be obvious to modify Anand with the teaching of Groth whom teaches optimal drug delivery based on flow. By modifying Anand with the teachings of Groth to infuse a bolus prior to drug delivery to determine an optimal injection point, targeted intrathecal drug delivery may be further optimized and drug delivery efficiency may be increased. Although Groth is not drawn to intrathecal drug delivery, Anand teaches intrathecal drug delivery and recognizes the importance of CSF flow for drug distribution in the intrathecal space ([0005], wherein CSF with little net flow hinders optimal drug distribution). By calculating volume flow rates for each potential drug injection points as taught by Groth ([0016]), Anand may select the injection point with the highest net flow and thus highest drug delivery/distribution efficiency.
However Anand, when modified by Groth, fails to teach wherein determining an expected quality of an anticipated drug dispersion by the catheter at the location is based on a change in temperature sensed by at least one temperature sensor over time.
In an analogous measurement of cerebrospinal fluid flow rate field of endeavor, Swoboda teaches such a feature. Swoboda teaches a real time CSF flow measurement system and method ([0010-0011]). Swoboda further teaches measuring a temperature change experienced by the CSF ([0013]) by detecting a “cold” bolus in the CSF flow via temperature sensors (Fig. 7 & 10, [0034], [0036], [0076]). Moreover, Swoboda teaches relative CSF flow is determined by analyzing temperature data received from the temperature sensors ([0076]). Figures 7 & 10 show the time it takes for a temperature source to affect a change in temperature, indicating CSF flow ([0034], [0036]). Examiner notes in paragraph [0007] of applicant’s Specifications it is stated “the time it takes to affect a change in temperature as measured by an integrated temperature sensor can be an indication of quality of the anticipated drug dispersion”. Therefore, Swoboda, when modified with Anand (in view of Groth) whom teaches intrathecal drug delivery and integrated temperature sensors, teaches at least determining an expected quality of an anticipated drug dispersion based on a change in temperature sensed by at least one temperature sensor over time.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand in view of Groth to further sense temperature for an estimation of flow rate as taught by Swoboda ([0034], [0076]). Anand teaches pressure sensing for estimating drug delivery efficiency ([0090]) by relating pressure sensed to CSF flow ([0152-0153]) and CSF flow to drug dispersion ([0005]). Anand further teaches it is desirable to have another way of estimating CSF flow as pressure sensing may not always work ([0153]). Swoboda’s teachings of measuring temperature to determine CSF flow ([0076]) and measuring the time it takes for a temperature source to affect a change in temperature of the CSF (Figs. 7 & 10) further provides for another way of estimating drug delivery efficiency in addition to measured heart rate and pressure to estimate CSF flow as taught by Anand ([0005], [0090], [0153]). Additional measurements would provide for further accuracy in estimation of CSF flow and thus drug delivery efficiency or drug dispersion quality.
However Anand, when modified by Groth and Swoboda, fails to teach infusing a bolus of temperature controlled fluid.
In an analogous affecting of cerebrospinal fluid within the intrathecal space field of endeavor, Purdy teaches such a feature. Purdy teaches methods and apparatuses for navigating the subarachnoid space ([0016-0017]). Purdy further teaches introducing temperature-controlled fluid, such as saline, into the spinal subarachnoid space in order to modify the temperature of brain tissue ([0096]). The subarachnoid space, also known as the intrathecal space, consists of cerebrospinal fluid (CSF).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand in view of Groth and Swoboda to infuse a temperature-controlled fluid as taught by Purdy ([0096]). Although Purdy teaches infusing temperature-controlled fluid in order to alter brain temperature, it does so by mixing and affecting a change in temperature of the CSF. Infusing a temperature-controlled fluid provides the means to affect a temperature change and thus the ability to detect a “cold” bolus as taught by Swoboda ([0076]). Anand already teaches a catheter configured to deliver a bolus of a drug ([0154]), which can be modified or substituted easier to infuse a bolus of temperature-controlled fluid (saline) as taught by Purdy ([0096]). By infusing a temperature-controlled fluid, a more direct means of affecting a change in temperature of the CSF is provided, allowing for a more accurate determination of CSF flow while not requiring an alternative means such as a Peltier device or ice cube that is taught by Swoboda ([0076]).
	Regarding claim 2, Anand in view of Groth, Swoboda, and Purdy teaches the invention as claimed above in claim 1.
	However, Anand fails to teach wherein the temperature controlled fluid is saline solution.
	Purdy further teaches introducing temperature-controlled fluid, such as saline, into the spinal subarachnoid space ([0096]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to with the teachings of Purdy to have the temperature controlled fluid be a saline solution. Saline is readily available in clinical environments and is known in the art to be safe to mix with a patient’s CSF as taught by Purdy ([0094]).
Regarding claim 3, Anand in view of Groth, Swoboda, and Purdy teaches the invention as claimed above in claim 1.
However, Anand fails to teach wherein the temperature controlled fluid has a temperature in a range of between about 35°F and about 46°F.
Purdy teaches inducing hypothermia in brain tissue ([0097-0098]), and the infused temperature controlled fluid may have a temperature varying between 32°F and 110°F, achieved by a pumping apparatus ([0099-0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to have the temperature controlled fluid have a temperature in the range of between 32°F and 110°F as taught by Purdy. The range allows for the fluid to affect a change in temperature of the CSF, which is typically around body temperature (97°F to 99°F). By affecting a change in temperature, CSF flow can be determined as taught earlier by Swoboda ([0076]), and thus drug delivery efficiency can be estimated from the determined CSF flow as taught by Anand ([0005], [0090], [0152-0153]).
Regarding claim 4, Anand in view of Groth, Swoboda, and Purdy teaches the invention as claimed above in claim 1.
However, Anand fails to teach wherein the temperature controlled fluid is a contrast agent visible through magnetic resonance imaging.
Nonetheless, Anand teaches injecting contrast agent visible with MRI prior to drug delivery to assess CSF volume ([0165]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to, prior to drug delivery, have the infused contrast agent also act as a temperature controlled fluid. Anand teaches using contrast agent to estimate total CSF volume in order to tailor drug delivery based on the measured volume ([0165]). So, by having the contrast also act as the temperature controlled fluid, CSF volume and flow assessment could be accomplished concurrently or in a single step.
	Regarding claim 5, Anand in view of Groth, Swoboda, and Purdy teaches the invention as claimed above in claim 1.
	Anand further teaches wherein the bolus of temperature controlled fluid is infused via a syringe pump (106) ([0136]). Although Anand teaches infusing a bolus of drug or fluid using a syringe pump, Anand when modified by Purdy regarding claim 1 above, teaches the bolus of drug to be a bolus of temperature controlled fluid.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) in view of Groth (US20080194940), Swoboda (US20130109998), and Purdy (US20100324397) as applied to claim 1 above, and further in view of Fritz (US20150305629).
	Regarding claim 6, Anand in view of Groth, Swoboda, and Purdy teaches the invention as claimed above in claim 1.
	Anand further teaches a display (296) configured to display an output of a sensor, which may be a temperature sensor (294) (Fig. 22, [0025], [0189], [0199], wherein sensor 294 is similar to sensor 108, [0137]).
	However, Anand fails to teach graphically displaying the temperature over a period of time.
	In an analogous measurement of cerebrospinal fluid flow rate field of endeavor, Fritz teaches such a feature. Fritz teaches a method for evaluating CSF flow rate in a CSF shunt and temperature sensors configured to generate temperature data related to movement of a temperature pulse introduced into the CSF from a cold source ([0019]). Fritz further teaches displaying a time-temperature graph and confirming CSF flow based on a temperature decrease threshold (Fig. 16B, [0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand with the teachings of Fritz to graphically display temperature vs time. The graph and graphical elements as taught by Fritz make interpretation easier and more intuitive (Fig. 16B, [0095]).
Regarding claim 7, Anand in view of Groth, Swoboda, and Purdy teaches the invention as claimed above in claim 1.
However, Anand fails to teach wherein the period of time has a predefined duration between about 10 seconds and about 300 seconds.
In an analogous measurement of cerebrospinal fluid flow rate field of endeavor, Fritz teaches such a feature . Fritz teaches a method for evaluating CSF flow rate in a CSF shunt and temperature sensors configured to generate temperature data related to movement of a temperature pulse introduced into the CSF from a cold source ([0019]). Fritz further teaches assessing flow based on a temperature measurement/response ([0092-0093]) and a natural flow assessment consisting of 120 seconds of response measurement ([0094]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to monitor the temperature response for 120 seconds, as doing so would allow for adequate assessment of natural CSF flow as taught by Fritz ([0094]). As earlier taught by Anand ([0005]), optimal drug distribution or dispersion is affected by the natural flow of the CSF.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) in view of Groth (US20080194940), Swoboda (US20130109998), and Purdy (US20100324397) as applied to claim 1 above, and further in view of Tangen (In Vivo Intrathecal Tracer Dispersion...).
	Regarding claim 8, Anand in view of Groth, Swoboda, and Purdy teaches the invention as claimed above.
	Anand teaches the invention further comprising repeating the procedure at a different location within an intrathecal space of a patient ([0150], wherein a fluid or drug may be infused at a distal end of the catheter, the catheter can be withdrawn proximally, and further infusion can be performed).
	However, Anand fails to teach repeating the procedure to determine a local cerebrospinal fluid flow rate at the different location.
	In an analogous intrathecal drug delivery and analysis of drug dispersion field of endeavor, Tangen teaches such a feature. Tangen teaches a selection of optimal infusion parameters requires a means by which to predict biodistribution of intrathecally administered drugs and the ability to predict drug spread is relevant for designing infusion protocols for targeting drugs to points distal to the injection site (Page 1122, 2nd column). Tangen further teaches determining cerebrospinal fluid flow rates at different locations (cervical – C2, thoracic – T10, lumbar L2) along the intrathecal space (Figs. 3C-D & 4, Page 1127, last paragraph – Page 1128 first paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to further determine the CSF flow rate at a variety of locations in the intrathecal space as taught by Tangen (Fig. 3C-D). Anand teaches of advancing a catheter to the cervical region to infuse fluid, proximally withdrawing the catheter, and further infusing again at a more proximal caudal (lumbar) region ([0150]). Modifying Anand would result in determining the CSF flow rate at each different location the fluid is infused at. The teachings of Anand ([0005]) and Tangen (Page 1122, 2nd column, Page 1127, last paragraph) both teach optimal drug distribution is affected by the natural flow of CSF. Therefore, the obvious benefit of determining CSF flow rates at different locations is it would allow for the determination of an optimal location for drug to be infused and thus coordinate delivery of a drug with a measured physiological parameter as taught by Anand ([0092]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) in view of Groth (US20080194940), Fritz (US20150305629) and Purdy (US20100324397).
Regarding claim 9, Anand teaches a method of delivering a drug in coordination with the natural CSF flow ([0019], [0088], [0150]), the method comprising:
inserting an intrathecal catheter into a patient ([0019], [0150]), the intrathecal catheter having a distal end configured to be positioned at a location within a flow of cerebrospinal fluid, a proximal end, and a body defining a lumen extending lengthwise along the catheter configured to enable a delivery of a bolus of drug from the proximal end to an infusion port (122M and/or 122D) positioned in proximity to the distal end (Figs. 20A-B, [0139], [0148] “a drug is simultaneously infused into the patient through a middle port 122M of the catheter”, [0154] the drug can suitably use any infusion/fluid port), the intrathecal catheter further including at least one temperature sensor (108) positioned at a fixed distance from the infusion port (Figs. 20D-20E, [0137], [0139], wherein sensors 108P, 108M, 108D may be mounted adjacent or in proximity to each of the fluid ports);
infusing a bolus of drug through the infusion port into the flow of cerebrospinal fluid to cause the drug solution to mix with the cerebrospinal fluid ([0154]);
monitoring a temperature sensed by the at least one temperature sensor (108) over a duration of time ([0090], [0137], wherein temperature is monitored in real-time); and
determining a quality of drug dispersion by the intrathecal catheter at the location based on the pressure sensed by the at least one pressure sensor over time ([0005], [0090], [0153], wherein Anand relates natural flow rate of CSF to drug delivery efficiency/optimal drug distribution).
	However, Anand fails to teach a method of selecting a location within the cerebrospinal fluid of a patient for intrathecal infusion of a medicament, the method comprising: infusing a bolus prior to delivering medicament at the location in the flow of cerebrospinal fluid; and determining an expected quality of an anticipated drug dispersion to determine whether the location is a suitable location for a subsequent delivery of medicament.
In an analogous determination of an optimal location for drug delivery field of endeavor, Groth teaches such a feature. Groth teaches an objective assessment of potential drug injection points by a single injection a contrast agent ([0013], [0030], [0042], wherein the contrast agent comprises a bolus delivered prior to medicament). Groth further teaches multiple injections are possible at different locations as well, resulting in obtaining additional information from unknown locations or branches ([0045]). Groth teaches determining percentages of injected drug material delivered to a target for each potential injection point and using the determined percentages to select an optimal injection point ([0014]). For clarity, no drug is injected, rather “percentage of injected drug material delivered to the target” refers to an anticipated percentage of injected of drugs that would be delivered to the target based on the injection of the contrast agent ([0013], wherein objective assessment of potential drug injection points is possible with just a single injection of a contrast agent). Groth teaches determining flow rate to determine the percent of drug that would be delivered to the target ([0010], [0016], [0034]). Groth teaches measuring volume flow rates of segments of a vessel and using that to calculate drug delivery efficiency ([0034], [0038], [0040]). Groth teaches the optimal location (L) of targeted drug delivery is selected by identifying the location with the highest calculated drug delivery efficiency ([0040], wherein calculating efficiency of targeted drug delivery comprises determining an expected quality of an anticipated drug dispersion). Thus, Groth teaches infusing a bolus (contrast agent) prior to medicament delivery and determining an expected quality of an anticipated drug dispersion (drug delivery efficiency using flow rate) to determine whether the location is a suitable (optimal) location for a subsequent delivery of medicament.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to infuse the bolus prior to drug delivery and to determine drug delivery efficiency to determine whether a potential injection point was an optimal injection point as taught by Groth ([0013-0014], [0040]). Since Anand recognizes targeted drug delivery is challenging and optimal drug distribution is difficult due to cerebrospinal (CSF) flow within the patient ([0004-0005]), it would be obvious to modify Anand with the teaching of Groth whom teaches optimal drug delivery based on flow. By modifying Anand with the teachings of Groth to infuse a bolus prior to drug delivery to determine an optimal injection point, targeted intrathecal drug delivery may be further optimized and drug delivery efficiency may be increased. Although Groth is not drawn to intrathecal drug delivery in cerebrospinal fluid, Anand teaches intrathecal drug delivery and recognizes the importance of CSF flow for drug distribution in the intrathecal space ([0005], wherein CSF with little net flow hinders optimal drug distribution). By calculating volume flow rates for each potential drug injection points as taught by Groth ([0016]), Anand may select the injection point (location) within the cerebrospinal fluid with the highest net flow and thus highest drug delivery/distribution efficiency.
However Anand, when modified by Groth, fails to teach the duration of time being between about 10 seconds and about 300 seconds; and wherein determining an expected quality of an anticipated drug dispersion by the intrathecal catheter at the location is based on a change in temperature sensed by at least one temperature sensor over time.
In an analogous measurement of cerebrospinal fluid flow rate field of endeavor, Fritz teaches such a feature. Fritz teaches a method for evaluating CSF flow rate in a CSF shunt and temperature sensors configured to generate temperature data related to movement of a temperature pulse introduced into the CSF from a cold source ([0019]). Fritz further teaches assessing flow based on a temperature measurement/response ([0092-0093]) and a natural flow assessment consisting of 120 seconds of response measurement ([0094]). Moreover, Fritz teaches displaying a time-temperature graph and confirming CSF flow based on a temperature decrease threshold (Fig. 16B, [0095]). Figure 16B shows the time it takes for a temperature source to affect a change in temperature, indicating CSF flow ([0095]). Examiner notes in paragraph [0007] of applicant’s Specifications it is stated “the time it takes to affect a change in temperature as measured by an integrated temperature sensor can be an indication of quality of the anticipated drug dispersion”. Therefore, Fritz, when modified with Anand (in view of Groth) whom teaches intrathecal drug delivery and integrated temperature sensors, teaches at least determining an expected quality of an anticipated drug dispersion based on a change in the temperature sensed by the at least one temperature over time.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand in view of Groth to monitor the temperature response for 120 seconds, as doing so would allow for adequate assessment of natural CSF flow as taught by Fritz ([0094]). As earlier taught by Anand ([0005]), optimal drug distribution or dispersion is affected by the natural flow of the CSF. It would have been obvious to one of ordinary skill in the art to have further modified the invention of Anand to also measure the time it takes to affect a change in temperature as taught by Fritz (Fig. 16B, [0095]). Anand teaches pressure sensing for estimating drug delivery efficiency ([0090]) by relating pressure sensed to CSF flow ([0152-0153]) and CSF flow to drug dispersion ([0005]). Anand further teaches it is desirable to have another way of estimating CSF flow as pressure sensing may not always work ([0153]). Fritz’s teachings of measuring temperature to determine CSF flow ([0092-0095]) and measuring the time it takes for a temperature source to affect a change in temperature of the CSF (Fig. 16B) further provide for another way of estimating drug delivery efficiency in addition to measured heart rate and pressure to estimate CSF flow as taught by Anand ([0005], [0090], [0153]). Additional measurements would provide for further accuracy in estimation of CSF flow and thus drug delivery efficiency or drug dispersion quality.
However Anand, when modified by Groth and Fritz, fails to teach a body defining a lumen configured to enable a delivery of a bolus of temperature controlled fluid; and infusing a bolus of temperature controlled saline to cause the temperature controlled saline solution to mix with the cerebrospinal fluid.
In an analogous affecting of cerebrospinal fluid within the intrathecal space field of endeavor, Purdy teaches such a feature. Purdy teaches methods and apparatuses for navigating the subarachnoid space ([0016-0017]). Purdy further teaches introducing temperature-controlled fluid, such as saline, into the spinal subarachnoid space in order to modify the temperature of brain tissue ([0096]) via a catheter (42) with a passageway ([0056], [0096], “lumen”). The subarachnoid space, also known as the intrathecal space, consists of cerebrospinal fluid (CSF).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand in view of Groth and Fritz to infuse a temperature-controlled saline via a lumen of a catheter as taught by Purdy ([0096]). Although Purdy teaches infusing temperature-controlled saline in order to alter brain temperature, it does so by mixing and affecting a change in temperature of the CSF. Infusing a temperature-controlled saline provides the means to affect a temperature change and thus the ability to measure natural flow as taught by Fritz ([0092-0095]). Anand already teaches a catheter configured to deliver a bolus of a drug ([0154]), which can be modified or substituted easier to infuse a bolus of temperature-controlled saline as taught by Purdy ([0096]). By infusing a temperature-controlled saline, a more direct means of affecting a change in temperature of the CSF is provided, allowing for a more accurate determination of CSF flow while not requiring an alternative means such as ice that is taught by Fritz ([0092-0094]). Moreover, saline is readily available in clinical environments and is known in the art to be safe to mix with a patient’s CSF as taught by Purdy ([0094]).
Claims 10-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) in view of Sverdlik (US20160113699) and Groth (US20080194940).
Regarding claim 10, Anand teaches a medical device (100) comprising:
a catheter (102) having a distal end configured to be positioned at a location within a flow of cerebrospinal fluid of a patient (Fig. 1, [0092]), a proximal end, and a body defining a lumen extending lengthwise along the catheter configured to enable a delivery of a bolus of drug and/or fluid from the proximal end to an infusion port (122M and/or 122D) positioned in proximity to the distal end (Figs. 20A-B, [0139], [0148], [0154] the drug can suitably use any infusion/fluid port) prior to delivering medicament at the location in the flow of cerebrospinal fluid (wherein the catheter 102 has the structure (infusion ports) capable of delivering a bolus of fluid prior to delivering medicament), the catheter further including at least one temperature sensor (108) positioned a fixed distance from the infusion port (Figs. 20D-20E, [0137], [0139], wherein sensors 108P, 108M, 108D may be mounted adjacent or in proximity to each of the fluid ports); and
a processor (104) configured to receive and process data sensed by the at least one temperature sensor (108) over a period of time ([0125], [0128], wherein the controller 104 includes processor 156). The processor (104) is further configured to determine CSF flow rate based on data received from a pressure sensor ([0152]).
However, Anand fails to teach wherein the catheter is configured to enable a delivery of a bolus of temperature controlled fluid; and wherein the processor is configured to determine a velocity of the temperature controlled fluid exiting the infusion port based on the data received from the at least one temperature sensor, wherein the processor is configured to determine a quality of drug dispersion by the catheter at the location is based on the velocity of the temperature controlled fluid.
In an analogous measurement of flow rate via temperature sensing field of endeavor, Sverdlik teaches such a feature. Sverdlik teaches estimating blood flow rate and velocity by injecting a cold liquid agent into an artery ([0222]). Sverdlik further teaches estimating the velocity of the cold liquid agent based on the measured temperature sensed by temperature sensors ([0222], wherein the cold liquid agent comprises a temperature controlled fluid). Sverdlik teaches a signal processor configured for implementing the calculations required by the methods described ([0230]). Moreover, Sverdlik teaches a shaft (A1001) and guiding sheath/catheter which enables injection of substances such as contrast liquid, saline, and a cooling fluid ([0358]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to have the catheter enabled to infuse cold bolus and to further estimate the velocity and/or flow of the cold bolus based on temperature measured as taught by Sverdlik ([0222], [0358]). The catheter being modified to enable delivery of a cold bolus or temperature controlled fluid is required to induce the change in temperature and thus measurement of flow/velocity as taught by Sverdlik ([0222]). Anand teaches pressure sensing for estimating drug delivery efficiency ([0090]) by relating pressure sensed to CSF flow ([0152-0153]) and CSF flow to drug dispersion ([0005]). Flow and velocity are directly related since flow is simply an area of a cross section (lumen) multiplied by velocity. Anand further teaches it is desirable to have another way of estimating CSF flow as pressure sensing may not always work ([0153]). The modification of Anand with the teachings of Sverdlik to estimate flow rate and velocity based on temperature ([0222]) provides for another way of estimating flow in addition to measured heart rate and pressure to estimate CSF flow as taught by Anand ([0005], [0090], [0153]). Additional measurements would provide for further accuracy in estimation of CSF flow and thus drug delivery efficiency or drug dispersion quality. Furthermore, examiner notes in applicant’s Specifications it is stated in paragraph [0013], “The processor can be configured... to determine the velocity of the temperature controlled fluid exiting the infusion port, wherein the velocity of the temperature controlled fluid is representative of a flow rate of the cerebrospinal fluid in proximity to the infusion port”. Therefore, since Anand teaches a processor configured to determine various characteristics of CSF flow (such as flow rate or flow velocity) ([0151]) and Sverdlik teaches estimating both flow and velocity of a bolus based on temperature ([0222]), Anand when modified by Sverdlik teaches “wherein the processor is configured to determine a quality of drug dispersion by the catheter at the location based on the velocity of the temperature controlled fluid”. Wherein, the estimated CSF flow rate taught by Anand ([0152]) comprises “a quality of drug dispersion”, which is further supported by Anand teaching estimating drug delivery efficiency ([0090]) and the relation between optimal drug distribution and natural flow of the CSF ([0005]).
However Anand, when modified by Sverdlik, fails to teach wherein the body defining a lumen is configured to enable a delivery of a bolus prior to delivering medicament at the location in the flow of cerebrospinal fluid; and wherein the quality of drug dispersion is an expected quality of an anticipated drug dispersion and is used to determine if the location is a suitable location for subsequent delivery of medicament.
In an analogous determination of an optimal location for drug delivery field of endeavor, Groth teaches such a feature. Groth teaches a data processing device (4) configured to process data relating to identification, flow determination, and selection of an optimal drug injection point (Fig. 1, [0029, [0040]). Groth teaches an objective assessment of potential drug injection points by a single injection of a contrast agent ([0013], [0030], [0042], wherein the contrast agent comprises a bolus delivered prior to medicament). Groth further teaches multiple injections are possible at different locations as well, resulting in obtaining additional information from unknown locations or branches ([0045]). Groth teaches determining percentages of injected drug material delivered to a target for each potential injection point and using the determined percentages to select the optimal injection point ([0014]). For clarity, no drug is injected, rather “percentage of injected drug material delivered to the target” refers to an anticipated percentage of injected of drugs that would be delivered to the target based on the injection of the contrast agent ([0013], wherein objective assessment of potential drug injection points is possible with just a single injection of a contrast agent). Groth teaches determining flow rate to determine the percent of drug that would be delivered to the target ([0010], [0016], [0034]). Groth teaches measuring volume flow rates of segments of a vessel and using that to calculate drug delivery efficiency ([0034], [0038], [0040]). Groth teaches the optimal location (L) of targeted drug delivery is selected by identifying the location with the highest calculated drug delivery efficiency ([0040], wherein calculating efficiency of targeted drug delivery comprises determining an expected quality of an anticipated drug dispersion). Thus, Groth teaches infusing a bolus (contrast agent) prior to medicament delivery and determining an expected quality of an anticipated drug dispersion (drug delivery efficiency using flow rate) to determine whether the location is a suitable (optimal) location for a subsequent delivery of medicament.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to infuse the bolus prior to drug delivery and to determine drug delivery efficiency to determine whether a potential injection point was an optimal injection point as taught by Groth ([0013-0014], [0040]). Since Anand recognizes targeted drug delivery is challenging and optimal drug distribution is difficult due to cerebrospinal (CSF) flow within the patient ([0004-0005]), it would be obvious to modify Anand with the teaching of Groth whom teaches optimal drug delivery based on flow. By modifying Anand with the teachings of Groth to infuse a bolus prior to drug delivery to determine an optimal injection point, targeted intrathecal drug delivery may be further optimized and drug delivery efficiency may be increased. Although Groth is not drawn to intrathecal drug delivery, Anand teaches intrathecal drug delivery and recognizes the importance of CSF flow for drug distribution in the intrathecal space ([0005], wherein CSF with little net flow hinders optimal drug distribution). By calculating volume flow rates for each potential drug injection points as taught by Groth ([0016]), Anand may select the injection point with the highest net flow and thus highest drug delivery/distribution efficiency.
In regard to the limitation “prior to delivering medicament at the location in the flow of cerebrospinal fluid”, it is considered an intended use of the claimed device. Such a limitation does not further limit the structure of the claimed device. There is no recitation in the claim stating what structural limitation causes “prior to delivering medicament at the location in the flow of cerebrospinal fluid”. As Anand teaches a catheter (102) including three fluid lumens and three respective fluid infusion ports (122P, 122M, and 122D) capable of infusing a bolus of drug or fluid (Figs. 20A-B, [0139], [0145-0148], [0154]), it is considered to read on the limitation “prior to delivering medicament at the location in the flow of cerebrospinal fluid”. For the above consideration, see MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Regarding claim 11, Anand in view of Sverdlik and Groth teaches the invention as claimed above in claim 10.
	However, Anand fails to teach wherein the temperature controlled fluid is saline solution.
	Sverdlik teaches the injected cold liquid ([0222]) to be cooled saline ([0572]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand with teachings of Sverdlik to have the cold bolus be cooled saline. Saline is readily available in clinical environments and is known in the art to be safe to mix with a patient’s CSF as earlier taught by Purdy ([0094]).
Regarding claim 12, Anand in view of Sverdlik and Groth teaches the invention as claimed above in claim 10.
However, Anand fails to teach wherein the temperature controlled fluid has a temperature in a range of between about 35°F and about 46°F.
Sverdlik teaches the temperature of the injected cold liquid ([0222]) ranges between 4-25°C ([0572]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to have the cold bolus have a temperature in the range of between 4-25°C as taught by Sverdlik ([0572]). The range allows for the fluid to affect a change in temperature of the CSF, which is typically around body temperature (97°F to 99°F). By affecting a change in temperature, flow rate and velocity can be determined as taught by Sverdlik ([0222]) and thus drug delivery efficiency can be estimated from the determined CSF flow as taught by Anand ([0005], [0090], [0152-0153]).
Regarding claim 13, Anand in view of Sverdlik and Groth teaches the invention as claimed above in claim 10.
However, Anand fails to teach wherein the temperature controlled fluid is a contrast agent visible through magnetic resonance imaging.
Nonetheless, Anand teaches injecting contrast agent visible with MRI prior to drug delivery to assess CSF volume ([0165]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to, prior to drug delivery, have the infused contrast agent also act as a temperature controlled fluid. Anand teaches using contrast agent to estimate total CSF volume in order to tailor drug delivery based on the measured volume ([0165]). So, by having the contrast also act as the temperature controlled fluid, CSF volume and flow assessment could be accomplished concurrently or in a single step.
Regarding claim 14, Anand in view of Sverdlik and Groth teaches the invention as claimed above in claim 10.
Anand further teaches wherein the bolus of temperature controlled fluid is infused via a syringe pump (106) ([0136]). Although Anand teaches infusing a bolus of drug or fluid using a syringe pump, Anand when modified by Sverdlik regarding claim 10 above, teaches the bolus of drug to be a bolus of temperature controlled fluid.
Regarding claim 18, Anand in view of Sverdlik and Groth teaches the invention as claimed above in claim 10.
Anand further teaches wherein the medical device (100) includes a first temperature (108P) sensor and a second temperature sensor (108D) ([0137], [0139]).
Regarding claim 19, Anand in view of Sverdlik and Groth teaches the invention as claimed above in claim 18.
Anand further teaches wherein the first temperature sensor (108P) is positioned proximally to the infusion port (122M) and the second temperature sensor (108D) is positioned distally to the infusion port (Figs. 20A, 20D, 20E, [0139], [0148]). In figure 20A, first temperature sensor (108P) is located adjacent to fluid port 122P, second temperature sensor (108D) is located adjacent to fluid port 122D ([0139]), and bolus of temperature controlled fluid, when modified by Sverdlik, is infused in port 122M ([0148]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) in view of Sverdlik (US20160113699) and Groth (US20080194940) as applied to claim 10 above, and further in view of Curran (US20180280598).
Regarding claim 15, Anand in view of Sverdlik and Groth teaches the invention as claimed above in claim 10.
However, Anand fails to teach wherein the period of time begins upon initiating infusion of the bolus of temperature controlled fluid and ends after a predefined duration.
In an analogous measurement of flow rate via temperature sensing field of endeavor, Curran teaches such a feature. Curran teaches methods and systems to enable measurement of cardiac output (cardiac/blood flow) [0031]). Curran further teaches estimation of cardiac output by infusing a cold bolus (150) at time t_0 and measuring a change in temperature detected by temperature sensors (130) ([0033]). Cardiac output is determined by calculating area under the curve between a predetermined time period (220) (Fig. 1B, [0033]). Figure 1B shows the measured time period beginning at t0 injection time, and although the predetermined time period (220) is shown to be between t1 and t2, it may also be selected from t0 and t2 or tend ([0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to start monitoring temperature upon infusion and stop after a predetermined duration as taught by Curran ([0033]). By only monitoring temperature during a specific time period, such as between infusion of a bolus to a predetermined end time, the temperature sensors may be turned off outside that period to save power as they have served their purpose. Although Curran’s teaching is directed towards measuring blood flow, it may be applied to Anand’s teaching which is directed towards CSF flow, which is an indicator for a quality of drug dispersion or delivery as taught by Anand ([0005]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) in view of Sverdlik (US20160113699) and Groth (US20080194940) as applied to claim 10 above, and further in view of Fritz (US20150305629).
Regarding claim 16, Anand in view of Sverdlik and Groth teaches the invention as claimed above in claim 10.
However, Anand fails to teach wherein the predefined duration is in a range of between about 10 seconds and about 300 seconds.
In an analogous measurement of cerebrospinal fluid flow rate field of endeavor, Fritz teaches such a feature. Fritz teaches a method for evaluating CSF flow rate in a CSF shunt and temperature sensors configured to generate temperature data related to movement of a temperature pulse introduced into the CSF from a cold source ([0019]). Fritz further teaches assessing flow based on a temperature measurement/response ([0092-0093]) and a natural flow assessment consisting of 120 seconds of response measurement ([0094]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to monitor the temperature response for 120 seconds, as doing so would allow for adequate assessment of natural CSF flow as taught by Fritz ([0094]). As earlier taught by Anand ([0005]), optimal drug distribution or dispersion is affected by the natural flow of the CSF.
Regarding claim 17, Anand in view of Sverdlik and Groth teaches the invention as claimed above in claim 10.
	Anand further teaches a display (296) configured to display an output of a sensor, which may be a temperature sensor (294) (Fig. 22, [0025], [0189], [0199], wherein sensor 294 is similar to sensor 108, [0137]).
	However, Anand fails to teach the display configured to represent a graphical plot of the data sensed by the temperature sensor over a period of time.
	In an analogous measurement of cerebrospinal fluid flow rate field of endeavor, Fritz teaches such a feature. Fritz teaches a method for evaluating CSF flow rate in a CSF shunt and temperature sensors configured to generate temperature data related to movement of a temperature pulse introduced into the CSF from a cold source ([0019]). Fritz further teaches displaying a time-temperature graph and confirming CSF flow based on a temperature decrease threshold (Fig. 16B, [0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand with the teachings of Fritz to graphically display temperature vs time. The graph and graphical elements as taught by Fritz make interpretation easier and more intuitive (Fig. 16B, [0095]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) in view of Sverdlik (US20160113699) and Groth (US20080194940) as applied to claim 10 above, and further in view of Tangen (In Vivo Intrathecal Tracer Dispersion...).
Regarding claim 20, Anand in view of Sverdlik and Groth teaches the invention as claimed above in claim 10.
However, Anand fails to teach wherein the medical device is configured to produce a cerebrospinal fluid flow rate map of an intraspinal space of the patient.
In an analogous intrathecal drug delivery and analysis of drug dispersion field of endeavor, Tangen teaches such a feature. Tangen teaches a selection of optimal infusion parameters requires a means by which to predict biodistribution of intrathecally administered drugs and the ability to predict drug spread is relevant for designing infusion protocols for targeting drugs to points distal to the injection site (Page 1122, 2nd column). Tangen further teaches determining cerebrospinal fluid flow rates at different locations (cervical – C2, thoracic – T10, lumbar L2) along the intrathecal space (Figs. 3C-D & 4, Page 1127, last paragraph – Page 1128 first paragraph, “Therefore, a complete flow map of CSF flows in the spinal subarachnoid space... can be generated”). Moreover, Tangen shows cerebrospinal fluid flow rate maps of an intraspinal space (Fig. 1) produced by an MRI scanner (Page 1124, column 2, paragraph 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to further determine the CSF flow rate at a variety of locations in the intrathecal space and generate a map as taught by Tangen (Fig. 3C-D, Page 1128 first paragraph, “Therefore, a complete flow map of CSF flows in the spinal subarachnoid space... can be generated”). Anand teaches of advancing a catheter to the cervical region to infuse fluid, proximally withdrawing the catheter, and further infusing again at a more proximal caudal (lumbar) region ([0150]). Modifying Anand would result in determining the CSF flow rate at each different location the fluid is infused at. The teachings of Anand ([0005]) and Tangen (Page 1122, 2nd column, Page 1127, last paragraph) both teach optimal drug distribution is affected by the natural flow of CSF. Therefore, the obvious benefit of determining CSF flow rates at different locations is it would allow for the determination of an optimal location for drug to be infused and thus coordinate delivery of a drug with a measured physiological parameter as taught by Anand ([0019], [0092]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793